J-S06026-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    BRIAN KRAIDMAN                             :
                                               :
                      Appellant                :   No. 713 EDA 2016

            Appeal from the Judgment of Sentence January 19, 2016
               In the Court of Common Pleas of Chester County
             Criminal Division at No(s): CP-15-CR-0000045-2015


BEFORE:      MOULTON, J., RANSOM, J., and FITZGERALD, J.*

MEMORANDUM BY RANSOM, J.:                                 FILED APRIL 18, 2017

        Appellant appeals from the judgment of sentence of eleven-and-one-

half to twenty-three months of incarceration followed by eight years of

probation imposed January 19, 2016, following a jury trial resulting in his

conviction for theft by unlawful taking, theft by deception, and receiving

stolen property.1 We affirm.

        The relevant facts and procedural history are as follows.     Appellant

was employed by Krapf Coaches, Inc. (“Krapf”) from 2007 until he was

terminated in September 2014 due to allegations that Appellant may have

stolen a large amount of cash from the company. See Trial Ct. Op. (TCO),


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S. §§ 3921(a), 3922(a)(1), and 3925(a).
J-S06026-17



7/27/2016, at 5.      Appellant worked as general manager of a Krapf

subdivision known as Rover Community Transportation (“Rover”). Notes of

Testimony (N.T.), 7/28/2016, at 16, 18.    Rover is a form of public transit

that primarily serves the elderly and individuals with a disability.    N.T.,

10/19/2016, at 15.    The pick-ups can be scheduled by reservation only.

Individual fares are predetermined based on mileage and subsidized by the

Pennsylvania Department of Transportation (PennDOT). Id. at 15-16; TCO

at 5. When a passenger boards the bus, he or she pays the predetermined

fare to the driver. N.T., 10/19/2016, at 16.

     Due to Krapf receiving subsidies for the Rover program, Krapf
     was required to keep an accounting and to submit a total of the
     discounted fares collected. Once submitted, PennDOT would
     then calculate the reimbursement due to Krapf.       In 2013,
     PennDOT audited the Rover program and found significant
     shortfalls in the fares collected.

TCO at 5.

     In 2013, PennDOT advised Rover to implement a new system called

Ecolane that streamlined the mileage calculations based on GPS signals and

pickup data, making it easier, for auditing purposes, to calculate and keep

track of the fares paid. Id. The drivers had a tablet that would tell them

which passengers to pick up each day and how much money should be

collected for each individual passenger.   See N.T., 1/7/2015, at 7.   Krapf

also implemented a system to reconcile the fares daily with the rider logs.

TCO at 5. At the end of the day, the driver would count all money, checks,

and coins collected and fill out a fare reconciliation sheet noting the total


                                    -2-
J-S06026-17



amount. N.T., 1/7/2015, at 7-8. A dispatcher would verify the amount. Id.

at 8. Coins were recounted by machine. Id. The paper currency and fare

reconciliation slip were placed into a ziplock bag and deposited into a

partitioned drop safe that could only be accessed by someone who knew the

code and had the key to access the interior. See id.

      As general manager, Appellant had unfettered access to the safe. He

was responsible for managing the fares collected: emptying the ziplock bags,

and sorting the cash, checks, fare reconciliation sheets, and coin slips. Id.

at 9. Once sorted, these items would go into a Tupperware bin and were

stored in Appellant’s office. Id.

      Appellant’s assistant, Paul Sell, testified at trial that Appellant would

give him a Tupperware bin so that Mr. Sell would run the money through the

cash counter, wrap it up in groups of $100, write the final amount on a post-

it note, and return the money to the cash safe in Appellant’s office.     See

N.T., 10/20/2016, at 193-196. Mr. Sell testified that each week Appellant

would give him cash, usually in a reusable shopping bag, along with a

deposit ticket and direct him to deposit it at TD Bank, twenty minutes away.

Id. at 197-198.

      Appellant’s ex-wife Donna Kraidman also testified for the prosecution

at trial.   Appellant married Ms. Kraidman in July 1994, and they had two

children. See N.T., 10/22/2016, at 715-716. In 2011, Appellant obtained a

divorce decree from Mexico and married his second wife. Id. at 716. Ms.

Kraidman and Appellant did not have a formal child support arrangement.

                                     -3-
J-S06026-17



See N.T., 10/21/2013, at 408.

      In April 2013, when Ms. Kraidman lost her job as a finance manager,

Appellant agreed orally to pay her $2,100 per week.         See id. at 409.

Appellant told her that he received a raise at work and that he was being

paid “under the table.” Id. at 421. The money was deposited in cash into

their joint checking account at TD Bank.    See id. at 567.    Ms. Kraidman

regularly kept track of Appellant’s deposits in an electronic spreadsheet. Id.

at 409, 412.

      Around September 4, 2014, an external auditor was investigating

Rover due to approximately $78,000 of missing cash deposits. See id. N.T.,

10/21/2013, at 444-47.     The Chief Financial Officer (CFO) expressed his

concern in multiple emails to Appellant; however, Appellant delayed in

scheduling a meeting with him and stopped showing up to work. See id. at

454. The CFO searched Appellant’s office and found no money in the safe or

cash closet. See id. at 456-457. Appellant eventually met with the CFO,

but Appellant was unable to provide missing documentation, such as the

reconciliation sheets, or provide an explanation for the missing cash

deposits. See id. at 462-63; N.T., 10/20/2015, at 148-52.

      On September 16, 2014, Ms. Kraidman sent Appellant an email at

work saying that he was over $37,000 behind on payments.                 N.T.,

10/21/2013, at 413. Attached to the email was the spreadsheet created to

keep track of Appellant’s deposits into their joint account.     Id. at 414;

Commonwealth’s Exhibit 53.       According to Ms. Kraidman’s calculations,

                                    -4-
J-S06026-17



Appellant deposited $120,133.50 in actual cash into their joint checking

account between April 12, 2013, and September 3, 2014.            See N.T.,

10/22/2016, at 560; N.T., 10/21/2013, at 411.            According to Krapf,

however, Appellant’s salary remained $82,000 per year over this period.

See id. at 467.

     Following a five-day jury trial in October 2014, Appellant was

convicted of theft by unlawful taking, theft by deception, and receiving

stolen property.   Appellant was sentenced as described above on January

19, 2016. Appellant timely filed a post-sentence motion to proceed in forma

pauperis, which was granted.    Due to administrative delay in appointing

counsel, the court extended the time for Appellant to file his notice of

appeal. Appellant timely appealed in March 2016. Appellant subsequently

filed a timely, court-ordered 1925(b) statement in April 2016.     The court

issued a responsive opinion.

     On appeal, Appellant raises the following issues:

     I.    Did the Commonwealth fail to produce sufficient evidence
           to support guilty verdicts of Theft by Unlawful Taking,
           Theft by Deception and Receiving Stolen Property when its
           circumstantial evidence showed that [Appellant] acquired
           had [sic] possession of funds during the course of his
           employment at the Krapf bus company and that others had
           equal access to the funds prior to the discovery that some
           of the money had not been properly deposited in the
           company’s bank account?

     II.   Did the trial court deprive [Appellant] of due process in
           sustaining the Commonwealth’s attorney’s objections to
           defense counsel’s attempt to cross-examine [A]ppellant’s
           ex-wife Deborah Kraidman regarding whether she and her

                                   -5-
J-S06026-17


            bank complied with the reporting requirements for cash
            deposits of $10,000.00 or more, and whether she reported
            [Appellant’s] alleged deposits into her bank account as
            taxable income?

Appellant's Br. at 2-3.

      In his first issue, Appellant purports to challenge the sufficiency of the

evidence presented at trial. However, the Commonwealth urges us to find

this claim waived because Appellant failed to properly preserve the issue in

his 1925(b) statement. See Commonwealth's Br. at 6-7. We agree.

      As this Court observed in Commonwealth v. Freeman, 128 A.3d
1231, 1247 (Pa. Super. 2015):

      The Pennsylvania Supreme Court has explained that Rule 1925 is
      a crucial component of the appellate process, which is intended
      to aid trial judges in identifying and focusing upon those issues
      which the parties plan to raise on appeal. When an appellant
      fails adequately to identify in a concise manner the issues sought
      to be pursued on appeal, the trial court is impeded in its
      preparation of a legal analysis which is pertinent to those issues.
      In other words, a Concise Statement which is too vague to allow
      the court to identify the issues raised on appeal is the functional
      equivalent of no Concise Statement at all.

      In order to preserve a challenge to the sufficiency of the
      evidence on appeal, an appellant's Rule 1925(b) statement must
      state with specificity the element or elements upon which the
      appellant alleges that the evidence was insufficient.      Such
      specificity is of particular importance in cases where, as here,
      the appellant was convicted of multiple crimes each of which
      contains numerous elements that the Commonwealth must
      prove beyond a reasonable doubt.

Commonwealth v. Freeman, 128 A.3d 1231, 1247 (Pa. Super. 2015)

(internal citations and quotation marks omitted).

      In this case, Appellant’s 1925(b) statement simply declared, in

                                     -6-
J-S06026-17


boilerplate fashion, that the evidence was insufficient to support his

convictions for theft by unlawful taking, theft by deception, and receiving

stolen property. See Appellant’s 1925(b) Statement, 4/1/2016. Appellant’s

failure to specify the element or elements of any of these convictions “upon

which the evidence was insufficient” renders Appellant's sufficiency of the

evidence claim waived on appeal.       Commonwealth v. Tyack, 128 A.3d
254, 260 (Pa. Super. 2015) (quoting Commonwealth v. Williams, 959
A.2d 1252, 1257 (Pa. Super. 2008) (internal citations omitted)).

      Further, it is of no moment that the trial court addressed Appellant’s

sufficiency claim in its Rule 1925(a) opinion.

      The Commonwealth's failure [to object to the defect in the Rule
      1925(b) statement] and the presence of a trial court opinion are
      of no moment to our analysis because we apply Pa.R.A.P.
      1925(b) in a predictable, uniform fashion, not in a selective
      manner dependent on an appellee's argument or a trial court's
      choice to address an unpreserved claim. Thus, we find 1925(b)
      waiver where appropriate despite the lack of objection by an
      appellee and despite the presence of a trial court opinion.

Tyack, 128 A.3d at 261 (quoting Williams, 959 A.2d at 1257 (internal

citations omitted)). Accordingly, Appellant’s sufficiency claim is waived.

      Second, Appellant contends that he is entitled to a new trial because

the trial court improperly limited his cross-examination of Donna Kraidman.

See Appellant's Br. at 19-21.     Appellant contends that the court erred in

limiting cross-examination because (1) Ms. Kraidman’s credibility may have

been determinative of the jury’s verdict and (2) he had no other way to offer

evidence that she may have failed to report the deposits as taxable income.

                                     -7-
J-S06026-17


See Appellant's Br. at 21. On that basis, Appellant maintains that he should

receive a new trial. Id. Appellant’s argument is without merit.

     Our standard of review is as follows.        The right to cross-examine

adverse witnesses in a criminal case derives from the Confrontation Clause

of   the   Sixth     Amendment     to     the   United   States   Constitution.

Commonwealth v. Laird, 988 A.2d 618, 630 (Pa. 2010); see U.S. CONST.

amend. VI. “Although the right of cross-examination is a fundamental right,

it is not absolute.” Commonwealth v. Rosser, 135 A.3d 1077, 1088 (Pa.

Super. 2016).

     A trial court has discretion to determine both the scope and the
     permissible limits of cross-examination. Commonwealth v.
     Rivera, 983 A.2d 1211, 1230 (Pa. 2009). The trial judge's
     exercise of judgment in setting those limits will not be reversed
     in the absence of a clear abuse of that discretion, or an error of
     law. Commonwealth. v. Birch, 616 A.2d 977, 978 (Pa. 1992)

Commonwealth v. Briggs, 12 A.3d 291, 335 (Pa. 2011) (internal

quotation marks omitted).

     “In this Commonwealth, cross-examination is ordinarily limited to

matters brought out on direct examination, except where the examiner is

seeking to show bias.” Commonwealth v. Lobel, 440 A.2d 602, 605 (Pa.

Super. 2009).      “A defendant has a fundamental right to present evidence

provided that the evidence is relevant and not subject to exclusion under

one of our established evidentiary rules.”      Commonwealth v. McGowan,

635 A.2d 113, 115 (Pa. 1993) (citation omitted). Relevant evidence “tends

to prove or disprove some material fact, or tends to make a fact at issue

                                        -8-
J-S06026-17


more or less probable.”   Commonwealth v. Patterson, 91 A.3d 55, 71

(Pa. 2014) (citing McGowan, 635 A.2d at 115).

     However, “[t]he right of confrontation does not permit ‘fishing

expeditions.’” Rosser, 135 A.3d at 1088.

        The trial court may place reasonable limits on defense
     counsel's cross-examination of a prosecution witness “based on
     concerns about, among other things, harassment, prejudice,
     confusion of the issues, the witness' safety, or interrogation that
     is repetitive or only marginally relevant.” [Delaware v.] Van
     Arsdall, 475 U.S. 673, 679 (1986). “Generally speaking, the
     Confrontation Clause guarantees an opportunity for effective
     cross-examination, not cross-examination that is effective in
     whatever way, and to whatever extent, the defense might wish.”
     Delaware v. Fensterer, 474 U.S. 15, 20 (1985).

         Van Arsdall articulates two inquiries for determining whether
     a limitation on cross-examination violates the confrontation
     clause.” First, we inquire whether the limitation prejudiced the
     examination of that particular witness. In other words, absent
     the limitation, would the jury have received a “significantly
     different impression” of the witness's credibility? [Van Arsdall,
     475 U.S.] at 679–80. Second, if there was error, we must
     determine whether it was harmless beyond a reasonable doubt;
     if so, reversal is not warranted. Id. at 681.

Rosser, 135 A.3d at 1088.         “Without such limits, unchecked cross-

examination on a theory of bias may unfairly prejudice the opposing party’s

case and only bring forth ‘marginally relevant’ evidence.”    Id. at 1088-89

(quoting Van Arsdall, 475 U.S. at 679) (citation omitted).

     Here, Appellant’s attorney, Mr. Stretton, cross-examined Ms. Kraidman

regarding her compliance with bank reporting requirements and whether she

reported the cash deposited into her account as taxable income:




                                    -9-
J-S06026-17


     MR. STRETTON:   Now if you were getting these cash deposits
                     from [Appellant] you’re aware under the
                     law when you get $10,000 you got to file
                     forms with the bank for cash deposits?

     COMMONWEALTH:   Objection, relevance, improper question.

     COURT:          How is it relevant, Mr. Stretton?

     MR. STRETTON:   Questioning the veracity of this, why she
                     didn’t follow bank regulations.

     COMMONWEALTH:   On that basis I renew my objection for
                     relevance, Your Honor

     THE COURT:      Sustained.

     MR. STRETTON:   Did you make any effort to file with any
                     agency any document that would evidence
                     receipt from your husband of these
                     payments that you now contend in this
                     spreadsheet that you received from him?

     MS. KRAIDMAN    No.

     MR. STRETTON:   Did you report this income, these monies as
                     –

     COMMONWEALTH:   Objection, relevant per your earlier ruling
                     Your Honor.

     THE COURT:      Sustained.

     MR. STRETTON:   Do you have anything at all that you filed
                     tax wise, bank wise, any document at all
                     that shows that [Appellant] was giving you
                     cash deposits along the lines you’[ve]
                     suggest[ed] in your spreadsheet and [in]
                     your testimony today with you or available?

     MS. KRAIDMAN:   I don’t have anything, any bank deposit
                     slips, saying that he is the one who put it in
                     there.

     MR. STRETTON    Your Honor, I have no other questions.



                             - 10 -
J-S06026-17


N.T., 10/21/2015, at 430-31.

      According to the trial court, Appellant’s proposed line of questioning

was irrelevant and its effectiveness “marginal at best and therefore not

protected by the Confrontation Clause.” Trial Court. Op., 7/27/2016, at 15.

We   agree.     Although    Ms.   Kraidman’s    testimony    may   have   been

determinative to the outcome of Appellant’s case, Appellant fails to explain

how either of these inquiries is relevant.              See McGowan, supra.

Appellant’s claim that the questions were targeted to impeach Ms.

Kraidman’s credibility or veracity is not persuasive.

      Preliminarily, we note that Appellant arguably obtained answers to

these questions when he asked Ms. Kraidman if she had “any document at

all that shows [Appellant] was giving [her] cash deposits.”               N.T.,

10/21/2015, at 431. Her answer indicated to the jury that she did not have

any deposit slips that would prove Appellant made the deposits into her

checking account.   Nevertheless, the proposed line of questioning is not a

proper method of challenging Ms. Kraidman’s credibility to show bias or

improper motive for her testimony. Appellant does not articulate how bank-

reporting requirements have any relevant, factual basis, or reveal a motive

to fabricate or bias. See Rosser, 135 A.2d at 1088 (noting that defendant

has right to confront an adverse witness with “verifiable fact that supports

the defense,” not to engage in a “fishing expedition” or solicit “marginally

relevant evidence”); see also Van Arsdall, 475 U.S. at 678-79 (discussing


                                     - 11 -
J-S06026-17


how jury should be allowed consider facts/events that furnished the witness

a motive for favoring the prosecution in their testimony).           Whether Ms.

Kraidman reported the deposits as income is only marginally relevant at best

and her possible falsification of taxes was immaterial to the outcome of

Appellant’s   case.   See   Lobel, 440 A.2d   at   605-606    (noting   that

Pennsylvania’s restrictive view of cross-examination “holds that the cross-

examiner is free to ask about any subject relevant to any issue in the case”

or “where the examiner is seeking to show bias”).           The court may limit

cross-examination of this nature that is only marginally relevant at best,

especially where a party is unable to lay a proper evidentiary foundation.

      Moreover, Appellant had an opportunity to conduct an effective cross-

examination to impeach Ms. Kraidman’s credibility without any need to

question her about bank reporting or her possible tax evasion.                  He

successfully cross-examined Ms. Kraidman, to the extent that she admitted

the following: (a) that she was angry with Appellant; (b) that she had access

to other cash from her parents’ estates; (c) that she never saw Appellant

make any deposits; (d) that she had no deposit slips reflecting who made

the deposits; and (e) that her testimony was the only nexus between the

large cash deposits and Appellant. See TCO at 15-16. Thus, Appellant fails

to suggest how the jury would have received a “significantly different

impression” of Ms. Kraidman’s credibility absent the limitation. Rosser, 135
A.3d at 1088 (quoting Van Arsdall, 475 U.S. at 679-80).             Therefore, the


                                     - 12 -
J-S06026-17


court’s limitation on cross-examination did not prejudice Appellant, nor

hinder his ability to conduct an effective cross-examination.   See Rosser,
135 A.3d at 1088.

      We discern no abuse of the trial court’s discretion in that regard.

Accordingly, the trial court’s ruling is affirmed.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/18/2017




                                      - 13 -